DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Relot et al. (US 2015/0138489) in view of Jun et al. (US 2007/0252112), and in further view of Mori et al. (US 2013/0033741).
Regarding claim 1, Relot discloses a light control laminate (see figure 1, for instance), comprising: a first transparent base material (2); a second transparent base material (1); and a light control layer (5) arranged between the first transparent base material (5) and the second transparent base material (4), the light control layer containing plural resin spacers having a spherical shape (6, [0115]), and the light control laminate being a Suspended Particle Device (SPD) system light control laminate or a Polymer Dispersed Liquid Crystal (PDLC) system light control laminate ([0115]). However, Mori does not expressly disclose plural resin spacers, the 10% K value of the 2 or less, the CV value of the particle diameter of the resin spacers being 2.0% or more, or the light control laminate having a curved surface portion.
Jun discloses a light control laminate (see paragraph [0008], for instance), including plural resin spacers (‘resin particles’, [0008]) within the light control layer (‘spacer for LCD’; [0008]), the 10% K value of the resin spacers being 10000 N/mm2 or less (‘(10% K value) of 250 to 700 kgf/mm2’; [0008], which is a range of 2451.7 – 6864.7 N/mm2), wherein the resin spacers have a spherical shape and the CV value of the particle diameter of the resin spacer is 2.0% or more (see Jun paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resin spacer material and 10% K value of Jun in the device of Relot. The motivation for doing so would have been to use a conventional spacer material to contribute toward simple device structure and manufacturing process, while being able to readily control a gap between electrodes facing each other in the light control layer and to avoid degradation of contact area of the spacers, as taught by Jun ([0008]; [0046]).
Mori discloses a light control laminate (see figure 2A, for instance), wherein the light control laminate having a curved surface portion (since the light control laminate of Mori is used for the purpose of “a window pane/rearview mirror/sunroof of a car, glasses, a sunglass, a sun visor, an imaging device, and the like,” the light control laminate of Mori is used on elements having curved surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light control laminate on a curved surface 
Regarding claim 3, Relot in view of Jun and in further view of Mori discloses the light control laminate according to claim 1, wherein the light control layer further contains a binder ([0013]) and a liquid crystal material dispersed in the binder ([0013]).
Regarding claim 4, Relot in view of Jun and in further view of Mori discloses the light control laminate according to claim 1, wherein the light control layer (5) further contains a resin matrix and a light control suspension dispersed in the resin matrix ([0013]).
Regarding claim 8, Relot in view of Jun and in further view of Mori discloses the light control laminate according to claim 6, wherein the average particle diameter of the resin spacer is 1 µm or more and is 50 µm or less ([0115]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Relot in view of Jun, and in further view of Mori, and in further view of Nakamura (US 2009/0009863).
Regarding claim 12, Relot in view of Jun and in view of Mori discloses the light control laminate according to claim 3. However, Relot in view of Jun and in view of Mori does not expressly disclose wherein the binder is crosslinked with a crosslinking agent.
Nakamura discloses a light control laminate, including a binder (‘resin’, [0265]), wherein the binder is crosslinked with a crosslinking agent ([0263]).

Regarding claim 13, Relot in view of Jun and in view of Mori discloses the light control laminate according to claim 4. However, Relot in view of Jun and in view of Mori does not expressly disclose wherein the resin matrix comprises a coloration inhibitor, an oxidation inhibitor, and an adhesion imparting agent.
Nakamura discloses a light control laminate, including a resin matrix (‘resin’, [0265]), wherein the resin matrix comprises a coloration inhibitor, an oxidation inhibitor, and an adhesion imparting agent ([0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additive elements of Nakamura in the resin matrix of Mori. The motivation for doing so would have been to obtain optimal visual and structural characteristics, as taught by Nakamura ([0265]).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/1/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/3/2021